DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed September 2nd, 2022 has been entered. Claims 1-5, 7-8, 10-11, 13-23 remain pending in the application. Applicant’s amendments to the Claims and Drawings have the objections and 112(b) rejection previously set forth in the Non-Final Office Action mailed April 7th, 2022.  

Response to Arguments
Applicant’s arguments, see pages 10-11, filed September 2nd, 2022, with respect to the rejections of claims 1-3, 6, 9-10 & 12-20 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art that teaches the newly disclosed limitations. Additionally, the rejections for claims 4-5, 7-8, 11 & 21-23 have been therefore been updated. 
Regarding Applicant’s traversal to the Claim and Drawing objections set forth in the Non-Final Office, the Examiner finds these arguments persuasive and has therefore withdrawn the objections. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 10-11 & 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathur et al. (U.S. Pub. No. 2013/0138097), herein referred to as “Mathur”.
Regarding claim 1, Mathur teaches a system (ablation therapy system 10), comprising: 
a catheter (medical device 16) including a shaft (catheter 18) and an ablation electrode (electrode 24), the ablation electrode coupled to the shaft ([0029]: The distal treatment assembly 20 may, for example, include one or more ablation elements such as electrodes 24) and positionable in an anatomic structure of a patient ([0030]: ablation between at least two of the electrodes 24 on the medical device 16 within a patient's body); 
one or more return electrodes (patient return electrode 26) in electrical communication with the ablation electrode, the one or more return electrodes positionable on a skin surface of the patient ([0030]: ablation between one of the electrodes 24 on the medical device 16 within a patient's body and the patient return electrode 26 contacting a patient's skin); and 
a controller (processor 36) in electrical communication with the ablation electrode and the one or more return electrodes ([0035]: RF generator 12 may also have a processor 36 with a plurality of ablation outputs 38 coupled with an ablation connector 74; see connectivity to patient return electrode 26 via patient return electrode connector 76), the controller including a non-transitory, computer-readable storage medium storing computer-executable instructions that, when executed, cause the controller to ([0038]: processor 36 is operable to calculate a preselected threshold and compare it to the measured parameter; where this step of calculating and comparing describes software which is a functional equivalent to a non-transitory, computer-readable storage medium storing computer-executable instructions): 
receive a first signal indicative of electrical energy delivered to a return electrode of the one or more return electrodes (Step 116 in Fig. 12; [0049]: the feedback signal or output is continuously verified and monitored (step 116); note that Step 116 is mislabeled as ‘115’ in Fig. 12 but is assumed to be ‘116’ as is it referred to in the Specification); 
receive a second signal indicative of a request for electrical energy to be delivered to the ablation electrode (“Yes” leading to Step 114 in Fig. 12; [0048]: If all parameters are acceptable (step 112), then delivery of ablation energy may commence (step 114); also note the loop of Steps 112-120); 
determine a projected energy index of the return electrode of the one or more return electrodes, the projected energy index based, at least in part, on the first signal and the second signal (Step 108 in Fig. 12; [0048]: expected feedback is determined (step 108); see in Fig. 12 where Steps 114 & 116 can result in the looping back to Step 108); and 
selectively enable delivery of electrical energy to the ablation electrode based, at least in part, on a comparison of the projected energy index of the return electrode of the one or more return electrodes to a predetermined threshold ([0039]: The processor 36 may be programmed to calculate an expected feedback parameter, which may vary depending on the current mode of operation, and then compare the measured parameter to the expected parameter. The processor may further be programmed to calculate a ratio of the measured parameter divided by the expected parameter, and compare it to a preselected threshold; this corresponds to Step 120 in Fig. 12, if ‘No’, then it loops back to Step 112 and then 114: “Deliver ablation energy”).
Regarding claim 2, Mathur teaches wherein determining the projected energy index of the return electrode of the one or more return electrodes is based, at least in part, on the first signal received over a temporal window having a predetermined duration ([0049]: During ablation, the feedback signal or output is continuously verified and monitored (step 116); where the duration of the ablation procedure is the temporal window having a predetermined duration).
Regarding claim 8, Mathur teaches wherein, when executed, the computer-executable instructions further cause the controller to receive the predetermined threshold from a user input device ([0032] The RF generator 12 may also include a user interface 28 which may include a display and/or a remote control 30, which enable a user to select parameters for desired mapping and/or ablation treatment; [0039]: The processor 36 may be programmed to calculate an expected feedback parameter, which may vary depending on the current mode of operation, and then compare the measured parameter to the expected parameter; [0048]: The desired ablation mode is selected, for example monopolar ablation, bipolar ablation, or a specific combination thereof, and the expected feedback is determined (step 108). A threshold value is calculated based on the selected parameters and mode of ablation (step 110)).
Regarding claim 10, Mathur teaches wherein the second signal includes a maximum current and a duration ([0053]: A small duty cycle RF signal is generated from RF output 204 such that the current through the patient's tissue does not exceed 150 mA; [0048]: Various ablation parameters are determined, including the intended duration of ablation (step 106); where if the signal is generated such that the return current does not exceed a threshold, then the applied signal has a maximum current).
Regarding claim 11, Mathur teaches wherein the maximum current of the requested electrical energy to the ablation electrode corresponds to a current greater than about zero amperes and less than 1 ampere in the return electrode of the one or more return electrodes ([0053]: A small duty cycle RF signal is generated from RF output 204 such that the current through the patient's tissue does not exceed 150 mA).
Regarding claim 15, Mathur teaches wherein the one or more return electrodes includes a plurality of return electrodes ([0009]: one or more patient return electrodes) and the controller further includes circuitry through which the electrical energy is distributed to the plurality of return electrodes ([0009]: a feedback system connected to the generator and the patient return electrode, the feedback system operating to deliver a test signal to each patient return electrode; where delivering a test signal is distributing energy between the patient return electrodes).
Regarding claim 16, Mathur teaches wherein receiving the first signal indicative of electrical energy in the return electrode of the one or more return electrodes includes selecting the first signal from a plurality of signals ([0010]: delivering a test signal to each patient return electrode, alerting the user if the returned signal from each patient electrode is below a threshold), and wherein each signal of the plurality of signals is indicative of current in a respective return electrode of the plurality of return electrodes ([0010]: delivering ablation energy to the ablation element, measuring energy in the patient return electrode).
Regarding claim 17, Mathur teaches determining the projected energy index is based, at least in part, on an estimate of a distribution of the requested electrical energy among the plurality of return electrodes ([0049]: During ablation, the feedback signal or output is continuously verified and monitored (step 116). A ratio of the measured feedback divided by the expected feedback is calculated (step 118); see Fig. 12 where 116 has the possibility of looping back to step 100, which leads to step 108 and the expected feedback is seen as the same as an estimate).
Regarding claim 18, Mathur teaches wherein the estimate of the distribution of the requested electrical energy is based, at least in part, on a distribution of electrical energy associated with at least one time-step preceding the current time-step ([0059]: Referring now to FIG. 15, an exemplary use of the present system that incorporates the return test circuit 200; [0060]: For each electrode, a test signal, which may be the low-duty cycle RF signal as described in connection with FIG. 13, is delivered to the return electrode. A signal is measured through the return electrode (step 422); where this occurs in a place in time prior to the delivery of ablative energy).
Regarding claim 19, Mathur teaches wherein the estimate of the distribution of the requested electrical energy is an equal distribution among the plurality of return electrodes ([0062]: If step 424 returns a no, indicating that each return electrode is properly positioned, then the system proceeds to deliver ablation energy to the patient (step 430); wherein determining that return electrodes are properly positioned ensures equal distribution of the requested electrical energy (energy requested/delivered or Step 430: “Deliver ablation energy”)).
Regarding claim 20, Mathur teaches wherein, when executed, the computer-executable instructions further cause the controller to interrupt delivery of electrical energy to the ablation electrode based, at least in part, on the projected energy index of the return electrode of the one or more return electrodes as the electrical energy is delivered to the ablation electrode ([0049]: If the feedback ratio is greater than the threshold value (step 120), then all parameters continue to be evaluated (step 112), and ablation continues as under normal conditions until a parameter is not acceptable or the intended ablation duration completes. If the feedback ratio is equal to or less than the threshold value (step 120), then ablation stops, and the system indicates a warning (step 122)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Mathur as applied to claim 1 above, and further in view of Blaha (U.S. Pub. No. 2008/0071263, cited in IDS), herein referred to as “Blaha”
Regarding claim 3, Mathur discloses calculations related to the projected energy index ([0039] The processor 36 may be programmed to calculate an expected feedback parameter), but fails to disclose wherein the projected energy index is based, at least in part, on a nonlinear function of current over the temporal window.
However, Blaha discloses wherein the energy index is based (step 214, Fig. 6: “Calculate heating factor”), at least in part, on a nonlinear function of current over the temporal window (steps 202 & 206 in Fig. 6: “Square current” and then “Multiply by calculated time on”). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the projected energy index of Mathur to the nonlinear function of current over the temporal window of Blaha for the purpose of the formula indicating if either the current is increased or the on time is increased, the amount of heat dissipated in the tissue, and thus the chances of tissue damage, are increased (Blaha: [0051]).
Regarding claim 13, Mathur discloses calculations related to the projected energy index ([0039] The processor 36 may be programmed to calculate an expected feedback parameter), but fails to disclose wherein determining the projected energy index is based, at least in part, on a weighted sum or an unweighted sum of an energy index of the return electrode of the one or more return electrodes and the projected increase of the energy index of the return electrode of the one or more return electrodes.
However, Blaha discloses wherein determining the projected energy index is based, at least in part, on a weighted sum or an unweighted sum of an energy index of the return electrode of the one or more return electrodes and the projected increase of the energy index of the return electrode of the one or more return electrodes ([0040]: determination (of step 118 in Fig. 5) is made by initially calculating total current (Itotal), which is the sum of current measured for each of the return electrodes 14, 15 and 16; where Itotal becomes a factor in calculating Toff for step 216 in Fig. 6, which leads to the determination of the probability of patient burn and the probability of patient burn has two thresholds: one with some probability of tissue damage (i.e. a projected increase of the energy index/heating factor) and one with a definite likeliness of inducing patient burn). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the determination of the projected energy index of Mathur to the determination based on an unweighted sum of Blaha for the purpose of determining whether the current load is unbalanced which is then indicative of thermal rise on the return electrodes (Blaha: [0040], [0009]).
Regarding claim 14, Mathur discloses calculations related to the projected energy index ([0039] The processor 36 may be programmed to calculate an expected feedback parameter), but fails to disclose wherein determining the projected energy index is based, at least in part, on a nonlinear combination of an energy index of the return electrode of the one or more return electrodes and the projected increase of the energy index of the return electrode of the one or more return electrodes.
However, Blaha discloses wherein determining the projected energy index is based, at least in part, on a nonlinear combination of an energy index of the return electrode of the one or more return electrodes and the projected increase of the energy index of the return electrode of the one or more return electrodes (step 202, Fig. 6: “square current”) of the one or more return electrodes and the projected increase of the energy index (where step 202 leads to steps 224 & 228, which leads to the determination of the probability of patient burn and the probability of patient burn has two thresholds: one with some probability of tissue damage (i.e. a projected increase of the energy index/heating factor) and one with a definite likeliness of inducing patient burn). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the determination of the projected energy index of Mathur to the determination based on the nonlinear function of Blaha for the purpose of the formula indicating if either the current is increased or the on time is increased, the amount of heat dissipated in the tissue, and thus the chances of tissue damage, are increased (Blaha: [0051]).

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Blaha as applied to claim 3 above, and further in view of Haberlen (DE 19717411, cited in IDS), herein referred to as “Haberlen”.
Regarding claim 4, Mathur in view of Blaha fails to disclose wherein the energy index is based, at least in part, on a weighted sum of the nonlinear function of current over the temporal window.
However, Haberlen discloses a system (Abstract: method involves measuring the HF current flowing across the neutral electrode) wherein the energy index is based, at least in part, on a weighted sum of the nonlinear function of current over the temporal window (Col. 4, lines 16-22: individual signals are supplied via a line 16 to an integrating memory 17, which integrates these amounts of heat converted per unit time Δt over the entire treatment period; wherein prior to integrating memory 17, the signal goes through squaring unit 11 (the nonlinear function of current) in Fig. 1). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the energy index of Mathur in view of Blaha to the weighted sum of Haberlen for the purpose of measuring the heat generated by the HF current in the area of the neutral/return electrode (Haberlen: Col. 4, lines 16-22). 
Regarding claim 5, Mathur fails to disclose wherein the energy index is based, at least in part, on a heating factor of the return electrode of the one or more return electrodes.
However, Blaha discloses wherein the energy index is based, at least in part, on a heating factor of the return electrode of the one or more return electrodes (step 214, Fig. 6: “Calculate heating factor”; which depends on measurements from one or more return electrodes 14, 15 or 16). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the energy index of Mathur to the heating factor of Blaha for the purpose of calculating the probability of tissue damage occurring under the return electrodes (Blaha: [0049])

Claims 7 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur as applied to claim 1 above, and further in view of Cosman et al. (U.S. Pub. No. 2015/0320478), herein referred to as “Cosman”. 
Regarding claim 7, Mathur fails to disclose wherein the predetermined threshold is 30 amperes2 over 60 seconds.
However, Cosman discloses wherein the predetermined threshold is 30 amperes2 over 60 seconds ([0194]: a typical electrosurgical ground pad for nerve ablation conforms to the ANSI/AAMI/IEC 60601-2-2:2009 standard and can be limited to carrying 700 mA for 60 seconds; where (700mA)2 x 60 s = 29.4 A2 (which rounds up to 30) over 60 seconds and this conversion was detailed in Blaha [0051]: the heating factor can be defined as the square of a given current passed through the return electrode attached to a patient multiplied by the time the current is applied). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the threshold of Mathur to the threshold of Cosman for the purpose of conforming to given safety standards (Cosman: [0194]).
Regarding claim 21, Mathur discusses the use of a visual indicator ([0041]: The alarm or warning may be auditory, visual, or tactile) but fails to explicitly disclose a graphical user interface in electrical communication with the controller, wherein the graphical user interface is associated with the ablation electrode, and wherein selectively enabling delivery of electrical energy to the ablation electrode includes selectively enabling the graphical user interface associated with the ablation electrode.
However, Cosman discloses a graphical user interface in electrical communication with the controller, wherein the graphical user interface is associated with the ablation electrode (Abstract: a cooled high-frequency electrode connected to a high frequency generator including a computer graphic control system and an automatic controller for control the signal output from the generator, and adapted to display on a real time graphic display), and wherein selectively enabling delivery of electrical energy to the ablation electrode includes selectively enabling the graphical user interface associated with the ablation electrode ([0140]: touch screen 201 includes a toggle button 205 for activating and deactivating delivery of ablation energy to attached electrodes 251, 252, 253, 254). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the visual indicator of Mathur to be the graphical user interface of Cosman for the purpose of giving the clinician an instantaneous and intuitive feeling for the dynamics and stability of the ablation process for safety and control (Cosman: Abstract).
Regarding claim 22, Mathur in view of Cosman discloses wherein selectively enabling the graphical user interface associated with the ablation electrode includes selectively enabling one or more of a button, a foot pedal, or a touch screen associated with the ablation electrode (Cosman: [0140]: touch screen 201 includes a toggle button 205 for activating and deactivating delivery of ablation energy to attached electrodes 251, 252, 253, 254).
Regarding claim 23, Mathur discusses the use of a visual indicator ([0041]: The alarm or warning may be auditory, visual, or tactile) but fails to explicitly disclose a graphical user interface in electrical communication with the controller, wherein selectively enabling delivery of the electrical energy to the ablation electrode includes displaying visual indicia on the graphical user interface, the visual indicia indicative of a state of the selectively controlled delivery of the electrical energy to the ablation electrode.
However, Cosman discloses a graphical user interface in electrical communication with the controller (Abstract: a cooled high-frequency electrode connected to a high frequency generator including a computer graphic control system and an automatic controller for control the signal output from the generator, and adapted to display on a real time graphic display), wherein selectively enabling delivery of the electrical energy to the ablation electrode includes displaying visual indicia on the graphical user interface, the visual indicia indicative of a state of the selectively controlled delivery of the electrical energy to the ablation electrode ([0140]: The touch screen 201 includes a toggle button 205 for activating and deactivating delivery of ablation energy to attached electrodes 251, 252, 253, 254 … display 201 includes an individual mode selection button 217, individual set of digital displays 204, and individual graphical displays 202A, 202B for each electrode jack E1, E2, E3, E4 and each electrode 251, 252, 253, 254 attached to those jacks, respectively; [0144]: Digital displays 204 present measurements specific to electrode E1 251: temperature, impedance, lesion time, voltage, current, and power (from top to bottom). A similar set of digital displays is included on display 201 for each other electrode jacks, organized and ordered from left to right in the same organization and order as jacks E1, E2, E3, and E4). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the visual indicator of Mathur to be the graphical user interface of Cosman for the purpose of giving the clinician an instantaneous and intuitive feeling for the dynamics and stability of the ablation process for safety and control (Cosman: Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                      

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794